Title: [August 1774]
From: Adams, John
To: 



      Boston. August 10. Wednesday.
      
      
       The committee for the Congress took their departure from Boston, from Mr. Cushing’s house, and rode to Coolidge’s, where they dined in company with a large number of gentlemen, who went out and prepared an entertainment for them at that place. A most kindly and affectionate meeting we had, and about four in the afternoon we took our leave of them, amidst the kind wishes and fervent prayers of every man in the company for our health and success. This scene was truly affecting, beyond all description affecting. I lodged at Colonel Buck’s.
      
      
       
        
   
   This entry and the one immediately following (first entry under 15 Aug.) are transcribed from JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:340–341, no MS source for them having been found.


        
   
   JA’s correspondence and Autobiography supply the information that from Ipswich he had gone “for the tenth and last time on the Eastern Circuit” in Maine, where, on a hill above Casco Bay, took place the affecting separation between him and Jonathan Sewall—“the sharpest thorn on which I ever sat my foot” (JA, Preface to Novanglus and Massachusettensis, Boston, 1819, p. vi). By mid-July JA was back in Braintree with his family, but he was soon caught up in work for the distressed town of Boston, being appointed on 26 July to a committee to receive donations for the relief of the inhabitants (which proved a burdensome assignment) and to another committee appointed to consider “proper Measures to be adopted for the common Safety” (Boston Record Commissioners, 18th ReportCity of Boston, Record Commissioners, Reports, Boston, 1876–1909; 39 vols., p. 185).


       
       
        
   
   Robert Treat Paine’s entry in his Diary (MHi) for this day adds a few details:


        
         
          
           “At 11 o’clock the honble. Thos. Cushing Esq. and the other Commission[ers] of Congress for this Province sat out in a Coach and four and four Servants, the honble. James Bowdoin not being able to go on Account of the Indisposition of his Family; We dind at Coolidge at Watertown in Company with between 50 and 60 Gentlemen from Boston who rode out to take their leave of us and give us their best Wishes for our Success on the Embassy. Thence we rode to Col. Buckminster at Framingham and lodged, a very hot day.”
          
         
        
        
   
   JA omits the next three days in his Diary, but Paine recorded that the party set out at 5 in the morning of the 11th, breakfasted at Westborough, and proceeded through Worcester, dining “in good season,” and then on to Spencer, where they lodged. On the 12th they again started at 5, breakfasted at Brookfield, dined at Palmer, and lodged at Springfield. They did not leave Springfield until 10 the next morning, dined at Suffield, and lodged at Hartford, the weather remaining “hot and very dry and dusty.” The 14th being a Sunday, they went to meeting and rested.


       
      
      

      15. Monday.
      
      
       Mr. Silas Deane, of Wethersfield, came over to Hartford to see us. He is a gentleman of a liberal education, about forty years of age; first kept a school, then studied law, then married the rich widow of Mr. Webb, since which he has been in trade. Two young gentlemen, his sons-in-law, Messrs. Webbs, came over with him. They are genteel, agreeable men, largely in trade, and are willing to renounce all their trade.
       Mr. Deane gave us an account of the delegates of New York. Duane and Jay are lawyers. Livingston, Low, and Alsop are merchants. Livingston is very popular. Jay married a Livingston, Peter’s daughter, and is supposed to be of his side.
       Mr. Deane says the sense of Connecticut is, that the resolutions of the Congress shall be the laws of the Medes and Persians; that the Congress is the grandest and most important assembly ever held in America, and that the all of America is intrusted to it and depends upon it.
      
      
       
        
   
   The New York delegates to the first Continental Congress, chosen by popular election in New York City, 28 July, were John Alsop, James Duane, John Jay, Philip Livingston, and Isaac Low (Force, Archives[Peter Force, ed.,] American Archives: Consisting of a Collection of Authentick Records, State Papers, Debates, and Letters and Other Notices of Publick Affairs, Washington, 1837–1853; 9 vols., 4th ser., 1:320). CFA in a note on this passage points out JA’s error concerning Jay’s wife; she was the daughter of William Livingston, himself a delegate from New Jersey and a brother of both Peter and Philip.


       
      
      

      1774 Aug. 15. Monday.
      
      
       Last Evening, after spending the Evening at the Meeting House to hear the Singing, We were invited into Mr. Church’s. Mr. Seymour, Mr. Paine Payne, Lawyers, and Mr. Bull, Merchant, came to see us and invited us to dine with them this Day with the Principal Gentlemen of the Place.
       This Morning Mr. Deane, and two young Gentlemen, Messrs. Webbs, came to see us from Weathersfield.—Mr. Deane says there is 30,000 Bushells of Flax Seed sent to New York yearly, in Exchange for Salt. That it would be no Loss to stop this, as the Seed may be made into Oil more profitably. They have many Oil Mills in the Colony.
       Connecticutt sends great Quantities of Provisions, Cattle and Horses to the West Indies, and brings great Quantities of Rum as well as Sugar and Molasses, to N. York. Some Lumber they send, Staves, Hoops, Heading &c. There is a Stream of Provisions continually running from Connecticutt.
       Mr. Deane, and Messrs. Webbs, are intimately acquainted and closely connected with People at N. York.
       We dined at the Tavern, with upwards of thirty Gentlemen of the first Character in the Place, at their Invitation. The Secretary Willis Wyllys, the Treasurer, Judge Talcott, Mr. Alsop, Merchant, Mr. Paine and Mr. Seymour Lawyers, two Mr. Bulls, and many others. The Company appeared to be determined to abide by the Resolutions of the Congress.
       After Dinner at 4 o Clock We satt out, for Middleton. A Number of Gentlemen in Carriages and a No. on Horse back insisted upon attending us, which they did to our Brother Deanes in Weathersfield. There We stopd, and were most cordially and genteelly entertained with Punch, Wine, and Coffee.
       We went up the Steeple of Weathersfield Meeting House from whence is the most grand and beautifull Prospect in the World, at least that I ever saw. Then We rode to Middleton and lodged at Bigelows. There Mr. Hobby and another Gentleman came to see us.
      
      
       
        
   
   Second (and in part duplicative) entry of this date, but the first entry in JA’s paper booklet “21,” a gathering of leaves stitched into a marbled paper cover and containing entries through 3 Sept. 1774.


       
       
        
   
   John Lawrence.


       
      
      

      1774 Aug. 16. Tuesday.
      
      
       This Morning Dr. Elliot Rawson, Mr. Allsop, Mr. Mortimer, and others the Committee of Correspondence, Mr. Henshaw, and many other Gentlemen, came to pay their Respects to Us, and to assure us that they thought, We had their all in our Hands, and that they would abide by whatever should be determind on, even to a total Stoppage of Trade to Europe and the West Indies.
       This morning rode to Wallingford, to Johnsons where We dine.
       We wrote a Card to Dr. Dana, to dine with us. He came and informed us that he had wrote some Cards to Us to put up with him this Night. The Doctor dined with us and was very social and agreable.
       
       At four We made for New Haven. 7 Miles out of Town at a Tavern We met a great Number of Carriages and of Horse Men who had come out to meet us. The Sherriff of the County and Constable of the Town and the Justices of Peace were in the Train, as We were coming We met others to the amount of I know not what Number but a very great one. As We came into the Town all the Bells in Town were sett to ringing, and the People Men, Women and Children, were crouding at the Doors and Windows as if it was to see a Coronation. At Nine O Clock the Cannon were fired, about a Dozen Guns I think.
       These Expressions of Respect to Us, are intended as Demonstrations of the Sympathy of this People with the Massachusetts Bay and its Capital, and to shew their Expectations from the Congress and their Determination to carry into Execution whatever shall be agreed on.
       No Governor of a Province, nor General of an Army was ever treated with so much Ceremony and Assiduity, as We have been, throughout the whole Colony of Connecticutt, hitherto, but especially all the Way from Hartford to N. Haven, inclusively.
       Nothing shews to me, the Spirit of the Town of New Haven, in a stronger Point of Light, than the Politeness of Mr. Ingersoll Judge of Admiralty for the Pensilvanian middle District, who came over with his Neighbours this Evening, and made his Compliments very respectfully to Tom. Cushing, Sam. Adams, John Adams and Bob. Paine.
       The Numbers of Gentlemen who have waited on Us from Hartford to this Place, the Heat of the Weather and the shortness of the Time, have made it impossible for me to learn the Names.
      
      

      1774 Aug. 17. Wednesday At New Haven.
      
      
       We are told here that New York are now well united and very firm.
       This Morning Roger Sherman Esqr., one of the Delegates for Connecticutt, came to see us at the Tavern, Isaac Bears’s. He is between 50 and 60—a solid sensible Man. He said he read Mr. Otis’s Rights &c. in 1764 and thought that he had conceeded away the Rights of America. He thought the Reverse of the declaratory Act was true, vizt. that the Parliament of G.B. had Authority to make Laws for America in no Case whatever. He would have been very willing the Massachusetts should have rescinded that Part of their Circular Letter, where they allow Parliament to be the Supream Legislative, over the Colonies in any Case.
       Mr. Jones, Mr. Douglass, and several other Gentlemen accompanied us, to take a View of the Town. It is very pleasant. There are 3 Con­gregational Meeting Houses and one Episcopal Church, near together. Went to view the Grave Stone of Dixwell the Regicide, in the Burying Yard.
       Went to Colledge and saw their Library, their Apparatus and Chappell &c.
       Mr. Dwight and Mr. Davenport, two of the Tutors, waited on us with great Civility.
       We dined with Mr. Douglass, with Mr. Badcock Babcock, son of Dr. Badcock of Westerly, Mr. Odle Odell, Mr. Smith, Mr. Sherman and a No. of Ladies. Were very genteelly entertained, and spent the whole Afternoon in Politicks, the Depths of Politicks. Mr. Douglass shewed us his Garden, which is a very good one—fine fruit, and Musk Mellens and Water Mellens such as I never saw before, a Musk Mellen 17 Inches long and a Water Mellen, whose Inside looked as if it was painted.
       An Enquiry was started, who were the Members of the H. of Commons who had Plantations in the West Indies, and who were returned by the Interest of the West India Planters?
       No one could tell. None could pretend to foresee the Effect of a total Non Exportation to the West Indies.
       Jamaica was said to be the most independent Part of the World. They had their Plantane for Bread. They had vast forrests, and could make their own Heading, Staves and Hoops. They could raise their own Provisions.
       This Afternoon and Evening We had a plentifull Rain.
      
      
       
        
   
   See entry of 1 July 1770 and note, above.


       
      
      

      1774 Aug. 18. Thursday.
      
      
       Mr. Badcock is of the same Mind with Major Hawley, that a Non Importation and Non Consumption Agreement will not be faithfully observed—That the Congress have not Power to inforce Obedience to their Laws—That they will be like a Legislative without an Executive.
       We had a good deal of Chatt last Evening with Mr. Bears our Landlord. By his Account, the Parade which was made, to introduce Us into Town, was a Sudden Proposal, in order to divert the Populace from erecting a Liberty Pole &c. Ingersols Friends were at the Bottom of it.
       Breakfasted at Bryants in Milford, where there are two Meeting Houses and a Church. We visited the burying Yard and the Tomb of Paines Great Grandfather R. Treat 30 years Governor and Deputy Governor died 1710, 87 Years of Age. There is an old venerable Monument over him, with an Inscription.
       About 10 We passed the Housatonnoc River, at Stratford, a River which runs up 150 Miles and more, tho it is not navigable above 10 miles. We stoped at Curtis’s. The People here all say, Boston is suffering Persecution, that now is the Time for all the rest to be generous, and that Boston People must be supported.
       Dined at Fairfield, at Bulkeleys. Mr. Elliot Eliot the new Minister of this Town came to see us. This is a County Town, and has an elegant Court House, Meeting House and Church, as well as many very elegant private Houses.
       Mr. Burr came to see us.
       After noon We rode to Quintards of Norwalk, where we are to put up, having rode 36 Miles, and having 50 Miles to N. York.
      
      

      1774. Aug. 19. Fryday.
      
      
       Rode to Fitch’s of Stamford, where we breakfasted. Rode to Havilands of Rye, the first Town in the Province of N. York. The Barber says that Religion dont flourish in this Town. The congregational Society have no Minister. The Church minister has 45£ from the Society. They have a School for Writing and Cyphering, but no Grammar School. There is no Law of this Province that requires a Minister or school Master.
      
      

      1774 Aug. 20. Saturday.
      
      
       Lodged at Cocks at Kingsbridge, a pretty Place—Uncas River running before the Door and verdant Hills all round. This Place is about 15 Miles from N. York. Uncas River is the Bound between the County of Westchester and the County of N. York. This Place is 10 Miles from Hell Gate, which is supposed to be occasioned by a large Cavern under the Rocks, into which the Water rushes at certain Times of the Tide. This Whirlpool is 5 Miles from the City.
       We breakfasted at Days, and arrived in the City of New York at 10 O Clock—at Hulls, a Tavern, the Sign the Bunch of Grapes. We rode by several very elegant Country Seats, before we came to the City.
       This City will be a Subject of much Speculation to me.
       From Hulls We went to private Lodgings at Mr. Tobias Stoutenberg’s, in Kings Street, very near the City Hall one way and the French Church the other. Mr. McDougal and Mr. Platt came to see us. Mr. Platt asked us to dinner next Monday. Mr. McDougal stayed longer, and talk’d a good deal. He is a very sensible Man, and an open one. He has none of the mean Cunning which disgraces so many of my Country men. He offers to wait on us this afternoon to see the City.
       After Dinner, Mr. McDougal and Mr. Platt came and walked with Us, to every Part of the City. First We went to the Fort where We saw the Ruins of that magnificent Building the Governors House. From the Parade before the Fort you have a fine Prospect of Hudsons River and of the East River or the Sound and of the Harbour—of Long Island, beyond the Sound River, and of New Jersey, beyond Hudsons River. The Walk round this Fort is very pleasant, tho the Fortifications are not strong. Between the Fort and the City is a beautifull Elipsis of Land, railed in with solid Iron, in the Center of which is a Statue of his Majesty on Horse back, very large, of solid Lead, gilded with Gold, standing on a Pedastal of Marble very high. We then walked up the broad Way, a fine Street, very wide, and in a right Line from one End to the other of the City. In this rout We saw the old Church, and the new Church. The new is a very magnificent Building—cost 20,000£ York Currency. The Prison is a large and an handsome stone building. There are two setts of Barracks. We saw the New York Colledge which is also a large Stone Building. A new Hospital is building of Stone. We then walked down to a ship Yard, where a Dutch East India Ship is building of 800 Tons burden. Then We walked round thro another Street which is the Principal Street of Business. Saw the several Marketts. After this We went to the Coffee House, which was full of Gentlemen, read the News Papers, &c. Here were introduced to Us Mr. Morine John Morin Scott and a Mr. Litchfield, who invited us to Hulls Tavern, where we went and staid till 11 o Clock. We supped together, and had much Conversation. Mr. Scott is a Lawyer, of about 50 years of Age, a sensible Man, but not very polite. He is said to be one of the readiest Speakers upon the Continent. It was he who harrangued the People, and prevailed upon them to discard the Resolves of their Committee of 51, as void of Vigour, Sense and Integrity.
       Mr. Scott was censuring McDougal in a friendly free Way for not insisting upon choosing Delegates by Ballot, &c.
       Mr. Platt said but little. But McDougal was talkative, and appears to have a thorough Knowledge of Politicks. The two great Families in this Province, upon whose Motions all their Politicks turn, are the Delanceys and Livingstones. There is Virtue and Abilities as well as fortune, in the Livingstones, but not much of either of the three in the Delanceys, according to him.
       The Streets of this Town are vastly more regular and elegant than those in Boston, and the Houses are more grand as well as neat. They are almost all painted—brick buildings and all.
       In our Walks they shewed us the House of Mr. William Smith, one of their Council and the famous Lawyer—Mr. Thomas Smith &c., Mr. Rivington’s Store &c.
      
      
       
        
   
   R. T. Paine’s Diary (MHi) gives the spelling “Stoutenburgh’s” and says that it was “at Corner of Nassau Street.”


       
       
        
   
   On 29 Dec. 1773 the Governor’s House in Fort George, at the lower end of Broadway, had been gutted by fire (Stokes, Iconography of Manhattan IslandI. N. Phelps Stokes, The Iconography of Manhattan Island, 1498–1919, New York, 1915–1928; 6 vols., 3:974; 4:844).


       
       
        
   
   A plan of the Fort and of the Bowling Green, in which the statue stood, is in same, 1: pl. 46–A.


       
      
      

      1774. Aug. 21. Sunday.
      
      
       Went to Meeting at the old Presbyterian Society, where Dr. Pemberton formerly preached. We heard Dr. Rogers Rodgers on “seek first the Kingdom of God and his Righteousness and all other Things shall be added unto you.” After Service, Mr. Peter Vanbrugh Livingston and Mr. Thos. Smith came to our Lodgings introduced to Us by Mr. McDougall.
       Mr. Livingston is an old Man, extreamly Stanch in the Cause, and very sensible. He tells us, that Dr. Chandler and Dr. Cooper and other Episcopal Clergymen, were met together about the Time of the News of the Boston Port Bill, and were employed night and Day writing Letters and sending Dispatches to the other Colonies, and to England. This he thinks was to form an Union of the Episcopal Party thro the Continent in Support of ministerial Measures. He says they never have been able to obtain a Charter for their Burying Yard or the Ground on which their Presbyterian Church stands. They have solicited their Governors, and have solicited at Home, without success.
       In the afternoon We went to the same Meeting and heard Mr. Treat from “These shall go away into everlasting Punishment.” Both these Clergymen are good Speakers, and without Notes.
       The Psalmody is an exact Contrast to that of Hartford. It is in the Old Way, as we call it—all the drawling, quavering, Discord in the World.
       After Meeting Mr. McDougal introduced me and Mr. Paine to Mr. Wm. Smith, the Historian of N. York, a Gentleman a little turn’d of 40—a plain, composed Man to appearance. He very politely invited us to Tea at his House, but we were engaged. He then enquired where we lodged, and said he would wait on us.
       After Meeting We went to Mr. McDougals, where we saw his Lady, a charming Woman, and his Daughter an agreable Miss. Mrs. Climer Clymer was there from Philadelphia, who enquired very kindly after Mr. Hancock and his Aunt and Mr. Jona. Mason and his Family. This is a very facetious and social Lady.—At Mr. McDougals Coll. Folsom and Major Sullivan, the Delegates from N. Hampshire, came to see us. They were hastening over the ferry for fear of the small Pox, neither of them having had that Distemper.
       Att Mr. McDougalls, a Number of Gentlemen came to see us. Mr. Low, a Relation of the Delegate from N. York of that Name, Mr. Lamb, Mr. Hewes a School Master, and many others, whose Names I cant recollect.
       We then went to Mr. David Vanhorns, who sent his Compliments to Mr. McDougal, and requested him to introduce Us to his House as he was sick and unable to come out. He seems well affected to the public Cause, and speaks very sensibly about it.
      
      

      1774. Aug. 22. Monday.
      
      
       This Morning We took Mr. McDougal into our Coach and rode three Miles out of Town, to Mr. Morine Scotts to break fast. A very pleasant Ride! Mr. Scott has an elegant Seat there, with Hudsons River just behind his House, and a rural Prospect all round him. Mr. Scott, his Lady and Daughter, and her Husband Mr. Litchfield were dressed to receive Us. We satt in a fine Airy Entry, till called into a front Room to break fast. A more elegant Breakfast, I never saw—rich Plate—a very large Silver Coffee Pott, a very large Silver Tea Pott—Napkins of the very finest Materials, and toast and bread and butter in great Perfection. After breakfast, a Plate of beautifull Peaches, another of Pairs and another of Plumbs and a Muskmellen were placed on the Table.
       Mr. Scott, Mr. William Smith and Mr. William Livingston, are the Triumvirate, who figured away in younger Life, against the Church of England—who wrote the independent Reflecter, the Watch Tower, and other Papers. They are all of them Children of Yale Colledge. Scott and Livingston are said to be lazy. Smith improves every Moment of his Time. Livingstone is lately removed into N. Jersey, and is one of the Delegates for that Province.
       Mr. Scott is an eminent Lawyer. He drew the Answer of the Council to Governor Coldens Reasons in favour of an Appeal in the Case of Forsey vs. Cunningham. He is said to be one of the readyest Speakers on the Continent.
       Scott told me that the State of the New York Claim, Massachu­setts Claim, N. Hampshire Claim and Canada Claim, which is printed in the Journal of the House in New York 1773, to the Lands contested between Connecticutt and Hudsons River was principally drawn by Mr. Duane who has unhappily involved almost all his Property in those Lands. He has purchased Patents of Government and Claims of Soldiers &c. to the amount of 100,000 Acres. Mr. Duane is an Episcopalian, so are all the Delegates from N. York, excepting Mr. Livingston.
       Mr. Jay is a young Gentleman of the Law of about 26, Mr. Scott says an hard Student and a good Speaker.
       Mr. Alsop is a Merchant, of a good Heart, but unequal to the Trust in Point of Abilities, as Mr. Scott thinks.
       Mr. Low, the Chairman of the Committee of 51, they say will profess Attachment to the Cause of Liberty but his Sincerity is doubted.
       Mr. Wm. Bayard, Mr. McEvers, and Mr. Beech, are Gentlemen who were very intimate with General Gage when he was here. Mr. Bayard has a son and a Son in Law in the Army, and a son in the Service of the East India Company. These are connected with Mr. Apthorp and his Contracts and are Lookers up to Government for favours—are Correspondents of General Gages—and will favour his Measures, tho they profess attachment to the American Cause.
       Mr. McDougal gave a Caution to avoid every Expression here, which looked like an Allusion to the last Appeal. He says there is a powerfull Party here, who are intimidated by Fears of a Civil War, and they have been induced to acquiesce by Assurances that there was no Danger, and that a peacefull Cessation of Commerce would effect Relief.
       Another Party he says are intimidated least the levelling Spirit of the New England Colonies should propagate itself into N. York.
       Another Party are prompted by Episcopalian Prejudices, against New England.
       Another Party are Merchants largely concerned in Navigation, and therefore afraid of Non Importation, Non Consumption and Non Exportation Agreements.
       Another Party are those who are looking up to Government for Favours.
       About 11 O Clock four of the Delegates for the City and County of N. York came to make their Compliments to us—Mr. Duane, Mr. Livingston, Mr. Low and Mr. Alsop. Mr. Livingston is a down right strait forward Man. Mr. Alsop is a soft sweet Man. Mr. Duane has a sly, surveying Eye, a little squint Eyed—between 40 and 45 I should guess—very sensible I think and very artfull. He says their private Correspondence and their Agents Letters (Mr. Bourke) are that the Nation is against us, that we cannot depend upon any Support of any kind from thence, that the Merchants are very much against us, that their Pride is touched and what they call their Rights by our turning away their Ships from our Ports.
       A Question arose whether it was a Prerogative of the Crown at common Law to licence Wharfes. I thought it was by Statutes at home which were never extended to America before the Boston Port Bill. Mr. Duane was of my Opinion. Mr. Livingston thought it was a Prerogative of the Crown at Common Law. Said it had been so understood here—that all the public Wharfes in this Town were by Charter from the Governor. He questioned whether the officers of the Customs were obliged to attend any Wharfes, but licenced ones.
       Mr. Morin Scott called upon Us at our Lodgings, and politely insisted upon our taking a Seat in his Chariot, to Mr. Platts. We accepted the Invitation and when We came there were shewn into as elegant a Chamber as ever I saw—the furniture as rich and splendid as any of Mr. Boylstones. Mr. Low, Mr. Peter Vanbrugh Livingston, Mr. Phillip Livingston, Dr. Treat a Brother of the Minister, and Mr. McDougal, Mr. Scott and Mr. Litchfield dined with us and spent the Afternoon.
       P. V. Livingston is a sensible Man, and a Gentleman—he has been in Trade, is rich, and now lives upon his Income. Phill. Livingston is a great, rough, rappid Mortal. There is no holding any Conversation with him. He blusters away. Says if England should turn us adrift we should instantly go to civil Wars among ourselves to determine which Colony should govern all the rest. Seems to dread N. England—the Levelling Spirit &c. Hints were thrown out of the Goths and Vandalls—mention was made of our hanging the Quakers, &c. I told him, the very Existence of the Colony was at that Time at Stake—surrounded with Indians at War, against whom they could not have defended the Colony, if the Quakers had been permitted to go on.
      
      
       
        
   
   John Morin Scott’s house “stood in (modern) West 43d St., between Eighth and Ninth Aves.” (Stokes, Iconography of Manhattan IslandI. N. Phelps Stokes, The Iconography of Manhattan Island, 1498–1919, New York, 1915–1928; 6 vols., 4:864).


       
       
        
   
   On these activities see a study that derives its title from an epithet in this paragraph: Dorothea R. Dillon, The New York Triumvirate: A Study of the Legal and Political Careers of William Livingston, John Morin Scott, and William Smith, Jr., N. Y., 1949, ch. 2.


       
       
        
   
   The reference is to the protracted and many-sided dispute over the “New Hampshire Grants,” in which Duane was heavily involved both as a land speculator and the principal adviser to the New York government on its title. See Edward P. Alexander, A Revolutionary Conservative: James Duane of New York, N.Y., 1938, ch. 5, especially p. 88, note.


       
       
        
   
   Parentheses supplied. Edmund Burke had been agent of the New York Assembly since 1770. The letters from Burke alluded to here were probably those of 6 April and 4 May 1774 describing the debates in Parliament on the so-called Intolerable Acts (Ross J. S. Hoffman, ed., Edmund Burke, New York Agent, with His Letters to the New York Assembly ..., Phila., 1956, p. 245–262).


       
      
      

      1774 Aug. 23. Tuesday.
      
      
       We went upon the new Dutch Church Steeple and took a View of the City. You have a very fine View of the whole City at once—the Harbour, East River, North River, Long Island, N. Jersey &c. The whole City is upon a Levell—a Flatt. The Houses in general are smaller than in Boston and the City occupies less Ground.
       We breakfasted with Mr. Low, a Gentleman of Fortune and in Trade. His Lady is a Beauty. Rich Furniture again, for the Tea Table. Mr. Lott, the Treasurer of the Province, did us the Honour to break fast with us, and politely asked us to dine or to break fast with him—but we were engaged for all the Time we were to stay.
       The Conversation turned upon the Constitution of the City; the Mayor and Recorder are appointed by the Governor, the Aldermen and Common Council are annually elected by the People. The Aldermen are the Magistrates of the City and the only ones. They have no Justices of the Peace in the City, so that the Magistracy of the City are all the Creatures of the People. The City cannot tax itself. The Constables, Assessors &c. are chosen annually. They Petition the Assembly every Year to be impowered by Law to assess the City for a certain Sum.
       The whole Charge of the Province is annually between 5 and 6000£ York Money. Mr. Cushing says the Charge of the Massachusetts is about 12,000 L.M., which is 16,000 York Currency. The Support of Harvard Colledge, and of Forts and Garrisons and other Things makes the Difference.
       About Eleven o Clock Mr. Low, Mr. Curtenius, Mr. Pascall Smith, Mr. Van Shaw Van Schaack and others, a Deputation from the Committee of Correspondence from this City, waited on Us, with an Invitation to dine with them Thursday next which we accepted.
       One of the Gentlemen said, he was in England at the Time of a former Non Importation Agreement and it was not much felt among the Merchants or Manufacturers. Another of them replyed the true Cause of that was the German Contract and the Demand from Russia.
       Mr. Ebenezer Hazard waited on me with a Letter requesting my assistance in making his Collection of American State Papers. I recommended him to Mr. S. Adams, and Dr. Samuel Mather. I advised him to publish from Hackluyt, the Voyage of Sebastian Cabot, in this Collection. He thought it good Advice.
       Hazard is certainly very capable of the Business he has undertaken—he is a Genius.
       Went to the Coffee House, and saw the Virginia Paper. The Spirit of the People is prodigious. Their Resolutions are really grand.
       We then went to Mr. Peter Vanbrugh Livingstons where at 3 O Clock we dined, with Scott, McDougal, Phillip Livingston, Mr. Thomas Smith, and a young Gentleman Son of Mr. Peter Livingston.
       Smith and young Livingston seem to be modest, decent and sensible Men.
       The Way we have been in, of breakfasting, dining, drinking Coffee &c. about the City is very disagreable on some Accounts. Altho it introduces us to the Acquaintance of many respectable People here, yet it hinders us from seeing the Colledge, the Churches, the Printers Offices and Booksellers Shops, and many other Things which we should choose to see.
       With all the Opulence and Splendor of this City, there is very little good Breeding to be found. We have been treated with an assiduous Respect. But I have not seen one real Gentleman, one well bred Man since I came to Town. At their Entertainments there is no Conversation that is agreable. There is no Modesty—No Attention to one another. They talk very loud, very fast, and alltogether. If they ask you a Question, before you can utter 3 Words of your Answer, they will break out upon you, again—and talk away.
      
      
       
        
   
   This was Cornelius Low, according to R. T. Paine’s Diary (MHi) under this date; not Isaac Low, mentioned earlier as one of the New York delegates to the Congress.


       
       
        
   
   Hazard, at this time a partner with Garret Noel in a bookselling business in New York (see 25 Aug., below), was just launching his project for a comprehensive collection of documents relating to the early history of America. He circulated printed appeals for aid and suggestions widely among the colonies and ultimately published, by subscription, Historical Collections; Consisting of State Papers ... Intended as Materials for an History of the United States, Phila., 1792–1794; 2 vols. A text of his printed proposals, bearing the very date of the present diary entry, is in DLC: Jefferson Papers, and is reprinted in Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 1:144–145; see also 5:562–563, and Fred Shelley, “Ebenezer Hazard: America’s First Historical Editor,”WMQWilliam and Mary Quarterly., 3d ser., 12:44–73 (Jan. 1955).


       
       
        
   
   JA was doubtless reading the resolutions or “Association” of the Virginia Convention that had met at Williamsburg, 1–6 Aug., to elect and instruct delegates to the first Continental Congress. This spirited paper was printed in Purdie and Dixon’s Virginia Gazette, 11 Aug., and has been reprinted in Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 1:137–140.


       
      
      

      1774 Aug. 24. Wednesday.
      
      
       This Day Cushing and Paine went over to Long Island to dine with Phill. Livingston. Adams and I sent our Excuse that we were not very well. It was raw and wett.
      
      

      1774 Aug. 25. Thursday.
      
      
       Mr. Mathew Cushing came and escorted Us into Trinity Church and Church Yard. Under the Chancell of this Church Mr. Pratt was buried. This is an old Building. We then went into St. Pauls. This is a new Building which Cost 18,000£ York Money. It has a Piazza in Front and some Stone Pillars, which appear grand, but the Building taken all together does not strike me, like the Stone Chappell or like Dr. Coopers Meeting, Either on the Inside or Outside.
       We then went to see Mr. Cushing work his new constructed Pumps, which work easier he says, and convey more Water than any other.
       We then went to Colledge, were introduced to Mr. Harper Harpur, who shewed Us the Library, the Books and Curiosities. We were then introduced to Dr. Clossie Clossy who was exhibiting a Course of Experiments to his Pupils to prove the Elasticity of the Air.
       There is but one Building at this Colledge and that is very far from full of Schollars. They never have had 40 Schollars at a Time.
       We then made a Visit of Ceremony to Mr. William Smith, a Councillor at Law, and a Councillor by Mandamus. This Gentleman has the Character of a great Lawyer, a sensible and learned Man and yet a consistent unshaken Friend to his Country and her Liberties. He entertained us with an Account of his Negociating between the Governor (Colden), the General (Gage) and the People in the year 1765, when the People attacked the Fort, to obtain the Stamped Papers—in which he acted an intrepid, an honest and a prudent Part. Mr. McDougal told me of the Part he acted in the Affair of the Prosecution of him for a Libel. The Governor asked him if he would not act for the Crown. Mr. Smith said he would not do the dirty Jobbs of Government—He would not hold any Thing under the Crown upon such Terms.
       Mr. Smith expressed his Sentiments of General Gage and his new Station and Character very freely. He said he had a great personal Regard for the General—that he was a good natured, peacable and sociable Man here. But that he was altogether unfit for a Governor of the Massachusetts. That he would loose all the Character he had acquired as a Man, a Gentleman and a General and dwindle down into a mere Scribbling Governor, a mere Bernard, or Hutchinson.
       Mr. Smith received us very politely.
       We afterwards made a Visit to Friend Holt, the Liberty Printer, and to Noel and Hazards. We afterwards dined in the Exchange Chamber, at the Invitation of the Committee of Correspondence, with more than 50 Gentlemen, at the most splendid Dinner I ever saw—a Profusion of rich Dishes &c. &c. I had a great deal of Conversation with Mr. Duane who is a sensible, an Artfull, and an insinuating Man. He talked of Mr. Pratt—said he had the greatest Memory of any Man he ever saw, that he had read a great deal—but that he had not a clear Head. One of the Bar used to say that Mr. Pratt thickened the clear. That he knew Mr. Pratt try 8 criminals in a forenoon, upon different Indictments, and with the same Jury, that he took no Notes, but summed the Evidence with great Exactness, remembered every Circumstance of every Testimony, and the Names of all the Witnesses, altho the Witnesses were dutch People and their Names such as Mr. Prat never could have heard.
       After Dinner the Connecticutt Delegates came in. In the Evening several Gentlemen came to our Lodgings and among others Mr. Sears.
      
      

      1774 Aug. 26. Fryday.
      
      
       This Morning We went to see the City Hall, the Chamber where the Supream Court sitts, and that where the Mayor and Recorder sit. Afterwards We went down to the new Dutch Church, which is a much more elegant Building than St. Pauls—it is the most elegant Building in the City. The Pillars are smaller than Dr. Coopers, and the Pews are all painted, but the Building is not so handsome. At Nine o Clock We crossed Powlus Hook Ferry, to N. Jersey—then Hackinsack Ferry, then Newark Ferry and dined at Elizabeth Town. After Dinner We rode twenty miles, crossed Brunswick Ferry and put up at Farmers, in the City of Brunswick. That Part of the Province of New Jersey which We have passed is all upon a Level—as fine a Road as ever was trod. Yet the Lands seem to be good.
      
      

      1774 Aug. 27. Saturday.
      
      
       Went to view the City of Brunswick, there is a Church of England, a Dutch Church and a Presbyterian Church in this Town, there is some little Trade here—small Craft can come up to the Town. We saw a few small sloops. The River is very beautifull. There is a stone Building for Barracks which is tolerably handsome. It is about the Size of Boston Goal. Some of the Streets are paved and there are 3 or 4 handsome Houses. Only about 150 Families in the Town. Rode ten Miles to Jones’s, where We stopped to blow our Horses.
       This whole Colony of N. Jersey is a Champaign.
       
       About 12 O Clock We arrived at the Tavern in Prince Town, which holds out the Sign of Hudibrass, near Nassau Hall Colledge. The Tavern Keepers Name is Hire.
       The Colledge is a stone building about as large as that at New York. It stands upon rising Ground and so commands a Prospect of the Country.
       After Dinner Mr. Pidgeon a student of Nassau Hall, Son of Mr. Pidgeon of Watertown from whom we brought a Letter, took a Walk with us and shewed us the Seat of Mr. Stockton a Lawyer in this Place and one of the Council, and one of the Trustees of the Colledge. As we returned we met Mr. Euston Houston, the Professor of Mathematicks and natural Philosophy, who kindly invited Us to his Chamber. We went. The Colledge is conveniently constructed. Instead of Entries across the Building, the Entries are from End to End, and the Chambers are on each side of the Entries. There are such Entries one above another in every Story. Each Chamber has 3 Windows, two studies, with one Window in each, and one Window between the studies to enlighten the Chamber.
       Mr. Euston then shewed us the Library. It is not large, but has some good Books. He then led us into the Apparatus. Here we saw a most beautifull Machine, an Orrery, or Planetarium, constructed by Mr. Writtenhouse of Philadelphia. It exhibits allmost every Motion in the astronomical World. The Motions of the Sun and all the Planetts with all their Satellites. The Eclipses of the Sun and Moon &c. He shewed us another orrery, which exhibits the true Inclination of the orbit of each of the Planetts to the Plane of the Ecliptic. He then shewed Us the electrical Apparatus, which is the most compleat and elegant that I have seen. He charged the Bottle and attempted an Experiment, but the State of the Air was not favourable. By this Time the Bell rang for Prayers. We went into the Chappell, the President soon came in, and we attended. The Schollars sing as badly as the Presbyterians at New York. After Prayers the President attended Us to the Balcony of the Colledge, where We have a Prospect of an Horizon of about 80 Miles Diameter. We went into the Presidents House, and drank a Glass of Wine. He is as high a Son of Liberty, as any Man in America. He says it is necessary that the Congress should raise Money and employ a Number of Writers in the Newspapers in England, to explain to the Public the American Plea, and remove the Prejudices of Britons. He says also We should recommend it to every Colony to form a Society for the Encouragement of Protestant Emigrants from the 3 Kingdoms. The Dr. waited on us to our Lodgings and took a Dish of Coffee. He is one of the Committee of Correspondence, and was upon the Provincial Congress for appointing Delegates from this Province to the general Congress. Mr. William Livingston and He laboured he says to procure an Instruction that the Tea should not be paid for. Livingston he says is very sincere and very able in the public Cause, but a bad Speaker, tho a good Writer.
       Here we saw a Mr. Hood a Lawyer of Brunswick, and a Mr. Jonathan Dickenson Serjeant, a young Lawyer of Prince town, both cordial Friends to American Liberty. In the Evening, young Whitwell, a student at this Colledge, Son of Mr. Whitwell at Boston to whom we brought a Letter, came to see us.
       By the Account of Whitwell and Pidgeon, the Government of this Colledge is very Strict, and the Schollars study very hard. The President says they are all Sons of Liberty.
      
      
       
        
   
   The home of Richard Stockton, an eminent lawyer and afterward a signer of the Declaration of Independence, was called Morven. It is now the official residence of the governor of New Jersey. See Alfred Hoyt Bill, A House Called Morven, Princeton, 1954.


       
       
        
   
   This famous orrery, constructed by David Rittenhouse of Norriton and Philadelphia, was acquired by the College of New Jersey in 1770–1771; it has recently been restored and placed on view in the University Library. See Howard C. Rice Jr., The Rittenhouse Orrery, Princeton, 1954, and illustrations there.


       
       
        
   
   John Witherspoon, D.D., president of the College of New Jersey since 1768, and subsequently a signer of the Declaration of Independence from New Jersey.


       
       
        
   
   Jonathan Dickinson Sergeant, an active young patriot in New Jersey and closely associated with the College; he afterward moved to Philadelphia (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.).


       
      
      

      1774 Aug. 28. Sunday.
      
      
       Heard Dr. Witherspoon all Day. A clear, sensible, Preacher. Mr. Mason came to see us. We sent a Card to Mr. Serjeant a Lawyer. He dined, drank Coffee and spent the Evening with Us. He is a young Gentleman of about 25 perhaps. Very sociable. He gave us much Light concerning the Characters of the Delegates from N. York, Philadelphia, Virginia &c. and concerning the Characters of the Principal Lawyers, in all these Provinces.
       Smith he says is the oracle of New York for Chamber Council. Scott is a Character very much like that of old Mr. Auchmuty. Set up all Night at his Bottle. Yet argue to Admiration next Day. An admirable Speaker according to him. Duane is a plodding Body, but has a very effeminate, feeble Voice. He says the Virginians speak in Raptures about Richard Henry Lee and Patrick Henry—one the Cicero and the other the Demosthenes of the Age. Jo Reed is at the Head of his Profession in Philadelphia. Fisher is next. Walln and Dickenson have retired.
      
      
      
       
        
   
   Nicholas Waln, a Quaker lawyer who had studied with Joseph Galloway and at the Middle Temple, in 1772 renounced the world in order to live a devotional life (E. Alfred Jones, American Members of the Inns of Court, London, 1924, p. 212–213; Frederick B. Tolles, Meeting House and Counting House, Chapel Hill, 1948, p. 122–123, 238–239).


       
      
      

      1774 Aug. 29. Monday.
      
      
       Rode to Trenton upon Delaware River, to break fast. At Williams’s the Tavern at Trenton Ferry, We saw four very large black Walnut Trees standing in a Row behind the House. It seems that these Trees are plenty in these Southern Provinces—all the black Walnut Timber which is used by our Cabinet Makers in Boston is brought from the Southern Provinces.
       This Town of Trenton is a pretty Village—it appears to be the largest Town that we have seen in the Jerseys, larger than Elizabeth Town, Brunswick or Prince town.
       We then crossed the Ferry over Delaware River to the Province of Pensylvania. We then rode across an Elbow, and came to the Delaware again—a beautifull River navigable up as far as Trenton. The Country on each Side is very level.
       We arrived at Bristol about Eleven O Clock, a Village on the Delaware, opposite to which is Burlington. The Scenes of Nature are delightfull here. This is 20 Miles from Philadelphia. Here We saw two or 3 Passage Waggons—a Vehicle with four Wheels contrived to carry many Passengers and much Baggage.
       We then rode to the red Lion and dined. After Dinner We stopped at Frankfort Frankford about five Miles out of Town. A Number of Carriages and Gentlemen came out of Phyladelphia to meet us. Mr. Thomas Mifflin, Mr. McKean of the Lower Counties, one of their Delegates, Mr. Rutledge of Carolina, and a Number of Gentlemen from Philadelphia. Mr. Folsom and Mr. Sullivan, the N. Hampshire Delegates. We were introduced to all these Gentlemen and most cordially wellcomed to Philadelphia. We then rode into Town, and dirty, dusty, and fatigued as we were, we could not resist the Importunity, to go to the Tavern, the most genteel one in America. There we were introduced to a Number of other Gentlemen of the City—Dr. Shippen, Dr. Knox, Mr. Smith, and a Multitude of others, and to Mr. Linch and Mr. Gadsden of S. Carolina. Here we had a fresh Welcome to the City of Philadelphia, and after some Time spent in Conversation a curtain was drawn, and in the other Half of the Chamber a Supper appeared as elegant as ever was laid upon a Table. About Eleven o Clock we retired.
       
       By a Computation made this Evening by Mr. McKean, there will be at the Congress about 56 Members, twenty two of them Lawyers. Mr. McKean gave me an Account this Evening of the Behaviour of Ruggles at the former Congress 1765. He was treated pretty cavalierly, his Behaviour was very dishonourable.
       A Gentleman who returned into Town with Mr. Paine and me in our Coach, undertook to caution us against two Gentlemen particularly. One was Dr. Smith the Provost of the Colledge, who is looking up to Government for an American Episcopate and a Pair of lawn Sleeves. Soft, polite, insinuating, adulating, sensible, learned, industrious, indefatigable, he has had Art enough and Refinement upon Art to make Impressions even on Mr. Dickinson and Mr. Reed.
      
      
       
        
   
   That is, a delegate from Delaware.


       
       
        
   
   According to JA’s much later and doubtless somewhat embellished recollections of this meeting, the purpose of the deputation from Philadelphia was to warn the Massachusetts delegates against proposing “any bold measures” or hinting anything in favor of American independence (JA to Timothy Pickering, 6 Aug. 1822, MHi; JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:512, note).


       
       
        
   
   Opened in 1773 or 1774 and furnished “in the style of the best London taverns,” the City Tavern stood on the west side of Second Street between Walnut and Chestnut Streets (Scharf and Westcott, History of PhiladelphiaJ. Thomas Scharf and Thompson Westcott, History of Philadelphia, 1609–1884, Philadelphia, 1884; 3 vols., 1:291, note).


       
       
        
   
   R. T. Paine’s Diary (MHi) under this date says, “thence [i.e. from the City Tavern] we went to Mrs. Yards and lodged.” In his Autobiography JA recalled that Sarah Yard’s “Stone House opposite the City Tavern,” from the fact that the Massachusetts delegates lodged there, “was by some Complimented with the Title of Head Quarters, but by Mr. Richard Henry Lee, more decently called Liberty Hall.” For an interval of a few days (31 Aug.–3 Sept.) JA and his colleagues took rooms at Miss Jane Port’s in Arch Street between Front and Second, but then moved back to Mrs. Yard’s, which was thereafter JA’s “Head Quarters” in Philadelphia until the spring of 1777 (entry of 1 Sept. 1774; Account, Jan.–Sept. 1777, below; Paine, Diary, 3 Sept. 1774).


       
       
        
   
   This “Gentleman” may with some confidence be identified as Dr. Benjamin Rush. In his Autobiography (p. 110) Rush wrote:


        
         
          
           “I went as far as Frankford to meet the delegates from Massachusetts, and rode back into town in the same carriage with John Adams, and two of his colleagues. This gentleman’s dress and manners were at that time plain, and his conversation cold and reserved. He asked me many questions relative to the state of public opinion upon politicks, and the characters of the most active citizens on both sides of the controversy.”
          
         
        
        
   
   This memorable meeting began a friendship between JA and Rush that ended only with the latter’s death in 1813.


       
      
      

      1774. Aug. 30. Tuesday.
      
      
       Walked a little about Town. Visited the Markett, the State house, the Carpenters Hall where the Congress is to Sit, &c.—then call’d at Mr. Mifflins—a grand, spacious, and elegant House. Here We had much Conversation with Mr. Charles Thompson Thomson, who is it seems about marrying a Lady a Relation of Mr. Dickensons with 5000£. sterling. This Charles Thompson is the Sam. Adams of Phyladelphia—the Life of the Cause of Liberty, they say.
       
       A Friend Collins came to see us and invited us to dine on Thursday.
       We returned to our Lodgings and Mr. Lynch, Mr. Gadsden, Mr. Middleton, and young Mr. Rutledge came to visit us. Mr. Linch introduced Mr. Middleton to us. Mr. Middleton was silent and reserved, young Rutledge was high enough. A Promise of the King was mentioned. He started, “I should have no Regard to his Word. His Promises are not worth any Thing,” &c. This is a young, smart, spirited Body.
       Mr. Blair came to visit us, with another Gentleman. Mr. Smith, an old Gentleman, was introduced to us, by his Son. Another Mr. Smith came in with our Mr. Paine.
       The Regularity and Elegance of this City are very striking. It is situated upon a Neck of Land, about two Miles wide between the River De la ware and the River Schuilkill. The Streets are all exactly straight and parrallell to the River. Front Street is near the River, then 2 street, 3d, 4th, 5th, 6th, 7th, 8th, 9th. The cross Streets which intersect these are all equally wide, straight and parallell to each other, and are named from forrest and fruit Trees, Pear Street, Apple Street, Walnut street, Chestnut Street, &c.
       Towards the Evening, Mr. Thomas Smith, son of the old Gentleman who made us a Visit who is a Brother of Mr. Smith the Minister of Casco Bay, and Dr. Shippen and his Brother and Mr. Reed, went with Us to the Hospital. We saw, in the lower Rooms under Ground, the Cells of the Lunaticks, a Number of them, some furious, some merry, some Melancholly, and among the rest John Ingham, whom I once saved at Taunton Court from being whipped and sold for Horse stealing. We then went into the Sick Rooms which are very long, large Walks with rows of Beds on each side, and the lame and sick upon them—a dreadfull Scene of human Wretchedness. The Weakness and Languor, the Distress and Misery, of these Objects is truely a Woefull Sight.
       Dr. Shippen then carried Us into his Chamber where he shewed Us a Series of Anatomical Paintings of exquisite Art. Here was a great Variety of Views of the human Body, whole, and in Parts. The Dr. entertained us with a very clear, concise and comprehensive Lecture upon all the Parts of the human Frame. This Entertainment charmed me. He first shewed us a Set of Paintings of Bodies entire and alive—then of others with the Skin taken off, then with the first Coat of Muscles taken off, then with the second, then with all—the bare bones. Then he shewed Us paintings of the Insides of a Man, seen before, all the Muscles of the Belly being taken off. The Heart, Lungs, Stomach, Gutts.
      
      
      
       
        
   
   When William Shippen Jr. returned home in 1762 from his medical studies in London and Edinburgh, he was put in charge of a “set of Anatomical Paintings & Castings in plaister of Paris representing different views of the Several parts of the Human body,” the gift of the philanthropic Dr. John Fothergill of London to the recently established Pennsylvania Hospital. The paintings were the work of the Dutch medical artist Van Rymsdyk; they were long one of the points of interest for tourists in Philadelphia and are still on display at the Hospital, which remains, though much expanded, on its original site at Pine and 8th Streets. See Betsy Copping Corner, William Shippen, Jr., Pioneer in American Medical Education, Phila., 1951, p. 98–100.


       
      
      

      Aug. 30.
      
      
       Sent to be washed at Philadelphia. 6 shirts 5 Stocks—2 Caps in and Pair worsted stockings in one silk Handkerchief.
      
      
       
        
   
   This homely entry is on the front flyleaf of the present booklet.


       
      
      

      1774 Aug. 31. Wednesday.
      
      
       Breakfasted at Mr. Bayards of Philadelphia, with Mr. Sprout a presbyterian Minister.
       Made a Visit to Governor Ward of Rhode Island at his Lodgings. There We were introduced to several Gentlemen.
       Mr. Dickenson, the Farmer of Pensylvania, came to Mr. Wards Lodgings to see us, in his Coach and four beautifull Horses. He was introduced to Us, and very politely said he was exceedingly glad to have the Pleasure of seeing these Gentlemen, made some Enquiry after the Health of his Brother and Sister, who are now in Boston. Gave us some Account of his late ill Health and his present Gout. This was the first Time of his getting out.
       Mr. Dickenson has been Subject to Hectic Complaints. He is a Shadow—tall, but slender as a Reed—pale as ashes. One would think at first Sight that he could not live a Month. Yet upon a more attentive Inspection, he looks as if the Springs of Life were strong enough to last many Years.
       We dined with Mr. Lynch, his Lady and Daughter at their Lodgings, Mrs. McKenzies. And a very agreable Dinner and Afternoon we had notwithstanding the violent Heat. We were all vastly pleased with Mr. Lynch. He is a solid, firm, judicious Man.
       He told us that Coll. Washington made the most eloquent Speech at the Virginia Convention that ever was made. Says he, “I will raise 1000 Men, subsist them at my own Expence, and march my self at their Head for the Relief of Boston.”
       He entertained us with the Scandalous History of Sir Egerton Leigh—the Story of his Wifes Sister, and of his Dodging his Uncle, the Story the Girl swore to before the Lord Mayor, and all that.
       There is not says Lynch a greater Rascall among all the Kings Friends. He has great Merit, in this Reign.
       Mr. Lynch says they shall export this Year 12,000 Wt. of Indigo and 150,000 Tierces of Rice from S. Carolina. About 300 Ships are employed.
       Mrs. Lynch enquired kindly after Mrs. Adams’s Health, and Mrs. Smith and family and Mr. Boylstone And Mrs. and Mr. Gill &c.
      
      
       
        
   
   James Sproat (1722–1793), a Yale graduate (1741), who was for many years minister of the Second Presbyterian Church in Philadelphia (Sprague, Annals Amer. PulpitWilliam B. Sprague, Annals of the American Pulpit; or Commemorative Notices of Distinguished American Clergymen of Various Denominations, New York, 1857–1869; 9 vols., 3:125–129). JA and other New Englanders so often spelled his name “Sprout” as to suggest that it was so pronounced.


       
       
        
   
   The story of Washington’s “eloquent Speech,” though repeatedly told at this time and later, is according to Douglas Freeman “unfounded” (Freeman, WashingtonDouglas Southall Freeman, George Washington: A Biography, New York, 1948–1952; 6 vols. Vol. 7, by John Alexander Carroll and Mary Wells Ashworth, New York, 1957., 3:377 and note).


       
      
      

      
       Miscellaneous Expenses, August–September 1774.
       
      
      
      
       a Guinea to the lame Man
       pd. the Barber 2£:5s:0d. Philadel. 1£:16s. L.M.
       6 Dollars.—pd. 2 Washings.—pd. for Leather Straps at Watertown.
      
      
       
        
   
   These items are written inside the front cover of JA’s paper booklet “22”; see note on entry of 4 Sept., below.


       
      
     